DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 are pending.

Allowable Subject Matter

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination
create a hiberfile in response to a request for the zero-power state and in response to a determination that wake from the zero-power state is not supported, skip the creation of the hiberfile and create a wake vector for the zero- power state in response to the request for the zero-power state and in response to a determination that wake from the zero-power state is supported, …
wake the OS from the zero-power state to the run-time state in response to a determination that the run-time state is valid based on the wake vector when the wake vector is determined to be available and based on the hiberfile when the wake vector is determined to be not available..


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        January 12, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187